Citation Nr: 0904334	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1975.  He died in April 2005, and the appellant is 
his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The issues of entitlement to accrued benefits and entitlement 
to service connection for the cause of the veteran's death 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in April 2005, and that the immediate cause of death was 
cardiopulmonary failure.  

2.  A preponderance of the evidence is against a finding that 
the veteran's death was the proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or the result of an event not 
reasonably foreseeable, as a result of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The United States Court of Appeals for Veterans Claims has 
held that VCAA notice requirements apply to all five elements 
of a service connection claim.  These are:   (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
which involves a claim for compensation under 38 U.S.C.A. § 
1151, element (3) would be a connection between VA 
hospitalization, medical, or surgical treatment, and an 
additional disability or disabilities.  In such a claim, the 
appellant should also be advised that the additional 
disability or disabilities must be the result of VA fault 
such as carelessness, negligence, lack of proper skill, or 
error in judgment, or not a reasonably expected result or 
complication of VA treatment.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in February 
2006, prior to initial rating decision denying the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
in June 2007, in which the RO advised the appellant of the 
evidence needed to substantiate this claim.  This letter also 
advised the appellant of her and VA's responsibilities under 
VCAA, to include what evidence should be provided by her and 
what evidence should be provided by VA.  

As to the Court's holding in Dingess, elements(1) and (4) are 
not at issue, and the February 2006 letter fully advised the 
appellant as to elements (2) and (3).  Despite the inadequate 
notice provided to the appellant on the effective date 
element, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Because 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for compensation, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the appellant relative to 
this issue has been obtained and associated with the claims 
folder, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  A VA 
medical opinion was also sought with respect to the 38 
U.S.C.A. § 1151 question in May 2006, and this report is 
associated with the claims file.  



II.  DIC Benefits under 38 C.F.R. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA or 
evidence of an event not reasonably foreseeable in order to 
establish entitlement to compensation.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

According to a May 2006 VA opinion, records revealed that the 
veteran was in poor health when he was hospitalized at the VA 
Hospital in Marion, Illinois.  He was noted to be in very 
considerable abdominal pain in the week prior to his death.  
He was a long term smoker and was repeatedly described as 
having rales and ronchi of a coarse nature in his lungs.  He 
was transferred to the intensive care unit when his vital 
signs began to deteriorate and his condition was deemed to be 
worsening.  He was placed on a venting mask with 50 percent 
oxygen when his nonbreathing mask was removed and his 
arterial oxygen saturation was decreasing.  

Shortly prior to his expiration, the veteran was found to 
have multiple hypodense lesions in his liver on CT scanning, 
strongly suggestive of metastatic cancer.  He was treated 
with triple antibiotic coverage during this last hospital 
stay and, in particular, preceding his expiration.  The 
antibiotics of record provided excellent coverage for gram 
positive and gram negative potential pathogens in both lungs 
and his presumed septicemia.  He had a very high white count 
consistent with sepsis.  He eventually developed a rapid 
heart sinus tachycardia with premature atrial contractions on 
the day of his death.  He was constantly monitored by the 
nursing staff.  The veteran's family was continuously 
apprised of his situation.  The veteran was monitored with 
continuous cardiac monitoring and his oxygenation was 
monitored as well.  His blood pressure began dropping 
precipitously and he was supported with boluses of saline.  
He was also made as comfortable as possible by regular and 
frequent doses of morphine intravenously.  

The veteran had had a needle biopsy of his liver performed 
two days before his death, with the biopsy probably being 
hepatocellular carcinoma.  He was also icteric and passing 
dark urine consistent with advancing liver failure with 
increased elevation of liver enzymes in the days leading up 
to his death.  He had been on corticosteroids for his chronic 
lung disease as well.

On the day of his death, the veteran was found to have lost 
his pulse as he was being monitored carefully, and a code 
blue was called by a registered nurse who then instituted 
external cardiopulmonary resuscitation (CPR).  The veteran 
was found to be in asystole, which was noted not to be a 
rhythm responsive to external application of DC current.  
Therefore, he was not countershocked or defibrillated, as 
this rhythm is not responsive to electricity.  He was given 
epinephrine 1:10000 dilution intravenously and CPR was begun 
at 10:25 and continued until 10:35.  The veteran was 
unresponsive after these measures, which were consistent with 
those practiced locally and in the community and under the 
advanced cardiac life support guidelines.  
 
At no time, in the opinion of the VA examiner, within a 
reasonable degree of medical certainty, was there any 
deviation from recognized protocol and therapy in the end 
days and the last day of treatment, including the CPR 
sequence, from that practiced elsewhere in the community and 
nationwide.  

The VA examiner noted that the veteran was vigorously having 
all of his multifactorial problems addressed by the Marion VA 
Medical Center (VAMC) in the weeks and days leading up to his 
final and terminal event, where his heart simply stopped 
beating with an asystolic rhythm ensuing.  The examiner found 
it less likely as not that there was any deviation from 
normal accepted medical standards in dealing with these 
issues including those of the last day.  On close review of 
the records, the examiner did not find any additional 
disability resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the attending VA personnel or as the result of 
an event that could not reasonably have been foreseen or 
anticipated by a competent and prudent healthcare 
provider/trainer/examiner.

The examiner did not feel that the VA failed to timely 
diagnose or properly treat the claimed disease or disability.  
The examiner did not believe within a reasonable degree of 
medical certainty that the veteran's death was the result of 
the treatment received in conjunction with respiratory 
arrest.  Standard protocol for his asystolic rhythm was 
followed with a requisite amount of time prior to pronouncing 
the veteran to be clinically expired in view of all of his 
other advanced and moribund comorbidity including sepsis, 
respiratory failure, and liver malignancy.  The examiner 
believed it was less likely than not that the veteran's death 
was caused or became worse as the result of the VA medical or 
surgical treatment/VA training/VA examination at the VAMC in 
Marion, Illinois.

The Board finds this opinion to be highly probative to the 
issue at hand, as it was rendered by a competent medical 
professional who had the opportunity to review the pertinent 
medical records and provide the requested opinion.  The Board 
notes that the examiner's discussion of the medical records 
detailing the veteran's treatment was thorough, and he cites 
to this record to support his conclusions.

In addition, there is no contrary medical opinion of record 
specifically concluding that the veteran's death was caused 
by VA treatment.  The Board has considered the appellant's 
contention that medications prescribed to the veteran either 
caused or contributed to his death.  Certainly, there are 
instances in which lay testimony can probative evidence in 
medical matters.  For example, a lay person may be competent 
to offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  
However, the Board finds that a lay person is not be 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking the veteran's death to 
medications prescribed or administered at a VA facility.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a claimant is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant and her representative's lay beliefs alone can 
serve to establish any association between the veteran's 
death and the treatment he received at VA.

The Board has also considered the argument from the appellant 
and her representative that the VA medical facility was under 
investigation by the VA Inspector General (IG) for quality of 
care issues, and that the veteran's case should have been 
investigated.  See Healthcare Inspection Quality of Care 
Issues, VA Medical Center, Marion, Illinois, (Report No. 07-
03386-65) (January 28, 2008).  However, while the 
deficiencies identified in that report are troubling, they do 
not establish negligence, carelessness, or other fault in 
this particular care, and the report is strongly outweighed 
by the findings of the VA examiner discussed above, who 
reviewed this veteran's records in detail, and concluded that 
he could not find that the veteran's death or any additional 
disability resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the attending VA personnel or as the result of 
an event that could not reasonably have been foreseen or 
anticipated by a competent and prudent healthcare 
provider/trainer/examiner.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to DIC benefits under 
38 C.F.R. § 1151.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
denied.


REMAND

In a March 2005 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran died in April 2005.  

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) (2008) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)). 

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  38 C.F.R. § 3.160(c) (2008) defines 
"pending claim" for the purpose an application that has not 
been finally adjudicated.  38 C.F.R. § 3.160(d) (2008) 
defines "finally adjudicated claim" as one that has been 
allowed or disallowed by the agency of original jurisdiction 
and become final by expiration of the one-year period after 
date of notice or by denial on appellate review.

The appellant filed a claim for entitlement to DIC benefits, 
accrued benefits, and entitlement to service connection for 
the cause of the veteran's death in May 2005.  These claims 
were all denied in an October 2005 rating decision. 

In November 2005, the appellant expressed disagreement with 
the denial of service connection for the cause of death and 
denial of the PTSD claim.  The Board believes that this 
document could be reasonably construed as a notice of 
disagreement regarding the claim of entitlement to service 
connection for PTSD for the purpose of accrued benefits.

The January 2007 Statement of the Case (SOC) only addressed 
the issue of entitlement to service connection for the cause 
of death.  An SOC has not been issued with respect to the 
issue of entitlement to accrued benefits for PTSD.  Thus, 
this claim has not been perfected for appellate review and 
must be remanded for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Finally, the Board notes that the claim for service 
connection for the cause of the veteran's death is 
inextricably intertwined with the claim being remanded 
herein, because adjudication of this claim may affect the 
merits and outcome of the cause of death claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
appellant's claim of entitlement to accrued benefits must be 
fully adjudicated and developed by the AMC before the Board 
can render a final decision regarding her claim for service 
connection for the cause of the veteran's death.     

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of 
entitlement to accrued benefits for PTSD.  
The appellant should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to that issue.  The AMC is free to 
undertake any additional development 
deemed necessary with respect to that 
issue.

2.  Once the appellant has either 
perfected an appeal on that issue, or the 
period in which to do so has expired, 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


